Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s response filed 12/13/2021, claims 1-20 are pending, and claims 5 and 7 have been amended.

Response to Amendment
Regarding the 35 USC 103 rejections, the applicant’s arguments have been fully considered and are persuasive. The 103 rejections are withdrawn. 
However, the Applicant has not addressed the outstanding Obviousness-type Double Patenting rejection to copending applications 16/739,206 and 16/739,210 and the outstanding drawings objections to Figs. 1-2. Both of these rejections were stated in the office action dated 09/21/2021.
Per interview with the Applicant’s representative- Tung Yun McNally (Reg. No. 66725), these rejections and objections are maintained below for the Applicant’s reconsideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/739,206 (app’206) in view of in view of Hiroaki (JP 2017-108758 A; hereinafter “Hiroaki”) and Jiang (US 2015/0282534 A1; hereinafter “Jiang’). 
To claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed structure except for graphene layer as the functional layer have been claimed in app.206. Regarding instant claim 1, Hiroaki teaches all of the claimed structure except for graphene layer as the functional layer. Although Hiroaki fails to teach wherein the plurality of functional layers comprises a graphene layer, Jiang teaches a system wherein the functional layer of a touch input device comprises a graphene layer such that the graphene layer serves as a material to transfer current between a user’s finger and surface of the device (e.g. [0042]-[0044]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the functional layers as taught by Hiroaki with the graphene layer as taught by Jiang, as it is well known that graphene is a conductive material. Since the stimulating electrode as taught by Hiroaki requires good conductivity, it would be obvious to include an electrical interface comprising of graphene because as implied or taught by Jiang, the material is a microstructure with good conductive properties (e.g. [0043]). Consequently, by applying a known technique such as using graphene material for its conductive properties to a known device such as a face stimulation device with a skin interface for improvement, one can expect the predicable result of achieving a high conductivity interface for current delivery. Thus it would be obvious to person having ordinary skill in the art to use either the method of the instant or conflicting claims to use a beauty instrument with a mask. 
Regarding instant claims 2-12, the limitations of these claims encompass the co-pending claim of the same number, reciting the same limitation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1 and 4-12 of copending Application No. 16/739,210 (app’210). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed structure of claims 1 and 13-20 have been claimed in app’210 under corresponding claims 1 and 14-20. The app’210 claims anticipate the instant application claims.
Regarding instant claim 1, the limitation of claim 1 encompasses co-pending claim 1. The method of instant claim 1, requires the limitations recited in co-pending claim 1. 
Regarding instant claim 13, the limitation of claim 13 encompasses co-pending claim 4. 
Regarding instant claim 14, the limitation of claim 14 encompasses co-pending claim 5. 
Regarding instant claim 15, the limitation of claim 15 encompasses co-pending claim 6. 
Regarding instant claim 16, the limitation of claim 16 encompasses co-pending claim 7. 
Regarding instant claim 17, the limitation of claim 17 encompasses co-pending claim 8. 
Regarding instant claim 18, the limitation of claim 18 encompasses co-pending claims 9 and 10. 
Regarding instant claim 19, the limitation of claim 19 encompasses co-pending claims 9 and 11.
Regarding instant claim 20, the limitation of claim 20 encompasses co-pending claims 9 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the Specification: “mask 10” in Figure 1 and Figure 2 (e.g. [0019]), and “first electrode lead 114” and “second electrode lead 116” (e.g. [0021]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 9, 2022